IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     :     NO. 399
                                           :
         ORDER ADOPTING RULE               :     MAGISTERIAL DOCKET
         216 OF THE PENNSYLVANIA           :
         RULES OF CIVIL PROCEDURE          :
         BEFORE MAGISTERIAL                :
         DISTRICT JUDGES                   :




                                        ORDER


PER CURIAM

      AND NOW, this 28th day of June, 2016, upon the recommendation of the Minor
Court Rules Committee; the proposal having been submitted without publication
pursuant to Pa.R.J.A. No. 103(b):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that:

         1)   Rule 216 of the Pennsylvania Rules of Civil Procedure before Magisterial
              District Judges is adopted in the attached form.

         2)   Local rules of civil procedure before magisterial district judges effective
              prior to August 1, 2016 shall be compiled and published on the local court
              website in accordance with Pa.R.J.A. No. 103(d)(7), see No. 464 Judicial
              Administration Docket (June 28, 2016); No. 465 Judicial Administration
              Docket (June 28, 2016), no later than September 1, 2016 to remain
              effective.

         3)   Local rules of civil procedure before magisterial district judges that have
              been adopted before, but not yet published in the Pennsylvania Bulletin as
              of August 1, 2016 shall be subject to the requirements of Pa.R.J.A. No.
              103(d)(5)-(7), see No. 465 Judicial Administration Docket (June 28, 2016).

         4)   Local rules of civil procedure before magisterial district judges that have
              been published in the Pennsylvania Bulletin as of August 1, 2016 but are
              not yet effective shall become effective in accordance with Pa.R.J.A. No.
            103(d)(5)(iii) and shall be subject to the requirements of Pa.R.J.A. No.
            103(d)(6)-(7), see No. 465 Judicial Administration Docket (June 28, 2016).

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective on August 1, 2016.




                                         [2]